Exhibit 10.1
EXECUTION VERSION
 
SECOND LIEN PLEDGE AND SECURITY AGREEMENT
dated as of
December 10, 2009
among
CENTURY ALUMINUM COMPANY,
the other Pledgors party hereto
and
WILMINGTON TRUST COMPANY,
as Collateral Agent for the
Trustee and the Holders of Century Aluminum Company’s
8% Senior Secured Notes due 2014
                    

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
Section 1.
  Defined Terms     2  
Section 2.
  Pledge and Grant of Security Interest; Intercreditor Agreements     6  
Section 3.
  Security for Obligations     8  
Section 4.
  Delivery and Control of Pledged Collateral     8  
Section 5.
  Maintaining the Collateral Proceeds Account     9  
Section 6.
  As to Equipment     11  
Section 7.
  Representations and Warranties     12  
Section 8.
  Further Assurances     14  
Section 9.
  Covenants     16  
Section 10.
  Right to Vote Securities     16  
Section 11.
  Authority to Administer Collateral     17  
Section 12.
  No Assumption of Duties; Reasonable Care     17  
Section 13.
  Indemnity     18  
Section 14.
  Remedies upon Event of Default     18  
Section 15.
  Expenses     21  
Section 16.
  Security Interest Absolute     21  
Section 17.
  Continuing Security Interest; Termination     22  
Section 18.
  Additional Pledgors     22  
Section 19.
  Additional Secured Obligations     22  
Section 20.
  Successors and Assigns     23  
Section 21.
  Miscellaneous Provisions     23  
 
           
Schedules
           
 
           
Schedule I
  Initial Pledged Equity/ Initial Pledged Debt        
Schedule II
  Excluded Equipment        
Schedule III
  Excluded Notes        
Schedule IV
  Equipment Locations        
 
           
Exhibits
           
 
           
Exhibit A
  Form of Security Agreement Supplement        
Exhibit B
  Perfection Certificate        

 



--------------------------------------------------------------------------------



 



     This SECOND LIEN COLLATERAL PLEDGE AND SECURITY AGREEMENT (this “Pledge
Agreement”) is made and entered into as of December 10, 2009 by Century Aluminum
Company, a Delaware corporation (with its successors, the “Company”), the
Guarantors listed on the signature pages hereof (each, together with its
successors, a “Pledgor” and, collectively with the Company and any other Person
that becomes a Pledgor hereunder from time to time pursuant to Section 18, the
“Pledgors”), in favor of Wilmington Trust Company, a Delaware banking
corporation, as trustee (the “Trustee”) under the Indenture referred to herein,
in its capacity as collateral agent (the “Collateral Agent”) for the Trustee and
the holders from time to time (the “Holders”) of the Notes (as defined herein),
issued by the Company under the Indenture referred to below.
WITNESSETH
     WHEREAS, the Pledgors and the Trustee have entered into that certain
indenture dated as of December 10, 2009 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Indenture”), pursuant
to which the Company is issuing $245,475,800 aggregate principal amount of 8%
Senior Secured Notes due 2014 (the “Notes”);
     WHEREAS, the Company and certain Subsidiaries of the Company may, in the
future, enter into one or more Intercreditor Agreements in form substantially
similar to that provided in Exhibit C to the Indenture (as each may be amended,
amended and restated, supplemented or otherwise modified from time to time, an
“Intercreditor Agreement” and collectively, the “Intercreditor Agreements”),
with a First-Lien Agent (in each case, as defined therein), the Trustee and the
Collateral Agent;
     WHEREAS, each Pledgor is the owner of (i) the Equity Interests of
Subsidiaries of the Company (the “Initial Pledged Equity”) set forth opposite
such Pledgor’s name on and otherwise described in Part A of Schedule I hereto
and issued by the Persons named therein and (ii) the indebtedness owed by
Subsidiaries of the Company that are not Guarantors (as defined in the
Indenture) to such Pledgor (the “Initial Pledged Debt”) set forth opposite such
Pledgor’s name on and as otherwise described in Part B of Schedule I hereto and
issued by the obligors named therein;
     WHEREAS, the Pledgors have established an account (the “Collateral Proceeds
Account”) with Wilmington Trust Company, at its office at 1100 North Market
Street, Rodney Square North, Wilmington, DE, 19890-1615, Account No. 095190-001,
in the name of “Century Aluminum Co. 8% - Collateral Proceeds A/C”;
     WHEREAS, subject to the terms of the Intercreditor Agreements, pursuant to
the Indenture, the Pledgors are required to deposit into the Collateral Proceeds
Account amounts constituting (i) cash proceeds from the sale, lease, transfer,
or other disposition (or series of related sales, leases, transfers or other
dispositions) of Collateral (as defined herein) having an aggregate fair market
value (as determined under the Indenture) of more than $10 million, (ii) cash
proceeds in excess of $10 million of any Collateral (as

 



--------------------------------------------------------------------------------



 



defined herein) taken by eminent domain, expropriation or other similar
governmental taking and (iii) cash proceeds of $10 million or more of insurance
upon any part of the Collateral (as defined herein) (collectively, the “Cash
Proceeds”); and
     WHEREAS, to secure the payment and performance of all of its Secured
Obligations (as defined herein), the Pledgors have agreed (i) to pledge to the
Collateral Agent for the benefit of the Secured Parties (as defined herein), a
security interest in the Collateral (as defined herein) and (ii) to execute and
deliver this Pledge Agreement;
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
and in order to induce the initial Holders of the Notes to purchase the Notes,
each Pledgor hereby agrees with the Collateral Agent for the benefit of the
Secured Parties, as follows:
     Section 1. Defined Terms. Capitalized terms used and not defined in this
Pledge Agreement have the meanings set forth or referred to in the Indenture.
     (a) Unless otherwise defined herein or in the Indenture, terms used in the
UCC (as defined below) are used in this Pledge Agreement as such terms are
defined in the UCC.
     (b) The following terms used herein have the meanings set forth below:
     “Cash Proceeds” has the meaning assigned to such term in the recitals.
     “CFC” has the meaning assigned to such term in the definition of “Excluded
Collateral”.
     “Collateral” has the meaning assigned to such term in Section 2.
     “Collateral Agent” has the meaning assigned to such term in the preamble.
     “Collateral Proceeds Account” has the meaning assigned to such term in the
recitals.
     “Company” has the meaning assigned to such term in the preamble.
     “Excluded Equipment” has the meaning assigned to such term in the
definition of “Excluded Property”.
     “Excluded Notes” has the meaning assigned to such term in the definition of
“Excluded Property”.

2



--------------------------------------------------------------------------------



 



     “Excluded Property” means
     (a) any of the outstanding capital stock of a “controlled foreign
corporation” (“CFC”) (or equity of any pass-through entity owner thereof) of any
Pledgor under Section 957 of the United States Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder, or any entity all or substantially all of the assets of which are
CFCs, and any entity which would be a CFC except for any alternate
classification under Treasury Regulation 301.7701-3, or any successor provisions
to the foregoing, in excess of 65% of the voting power of all classes of capital
stock of such CFC entitled to vote (or equity of any pass-through entity owner
of a CFC);
     (b) any item of Equipment listed on Schedule II, as supplemented from time
to time (such Equipment being “Excluded Equipment”); provided that the aggregate
book value of the items listed therein, as such Schedule may be supplemented
from time to time, at any time outstanding does not exceed 5% of the aggregate
book value of (i) all equipment of the Pledgors at such time plus (ii) all real
property of the Pledgors at such time;
     (c) Motor Vehicles;
     (d) any individual item of moveable Equipment (including office Equipment)
with a book value of less than $10,000 per item;
     (e) any Equipment to the extent that the grant of a security interest
therein is prohibited by, or constitutes a breach or default under or results in
the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such Equipment, except to the extent that such term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law; and
     (f) any intercompany notes issued by a Subsidiary of the Company that is
not a Guarantor to a Pledgor and listed on Schedule III, as supplemented from
time to time (such intercompany notes being “Excluded Notes”); provided that the
aggregate principal amount of such items listed therein, as supplemented from
time to time, at any time outstanding does not exceed 2% of the aggregate
principal amount of all such intercompany indebtedness that would constitute
Pledged Debt at the time then outstanding;
provided, however, that Excluded Property shall not include any proceeds,
substitutions or replacements of any Excluded Property referred to in clauses
(a)

3



--------------------------------------------------------------------------------



 



through (f) that constitute Collateral (unless such proceeds, substitutions or
replacements would themselves constitute Excluded Property referred to in
clauses (a) through (f)).
     “Federal Book Entry Regulations” means the federal regulations contained in
Subpart B governing book-entry securities consisting of U.S. Treasury bills,
notes and bonds and Subpart D of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, § 357.10
through § 357.14 and § 357.41 through § 357.44.
     “Holders” has the meaning assigned to such term in the preamble.
     “Indenture” has the meaning assigned to such term in the recitals.
     “Initial Pledged Debt” has the meaning assigned to such term in the
recitals.
     “Initial Pledged Equity” has the meaning assigned to such term in the
recitals.
     “Intercreditor Agreements” has the meaning assigned to such term in the
recitals.
     “Liquid Investments” means (i) United States Treasury bills, notes or bonds
held in TRADES (or any security entitlement with respect thereto) that mature
within six months of their date of acquisition hereunder and (ii) money-market
funds, at least 95% of the assets of which are U.S. Government Obligations (or
any security entitlement with respect thereto), (iii) securities issued or fully
guaranteed or insured by the United States government or any political
subdivision, agency or instrumentality thereof, (iv) securities issued or fully
guaranteed or insured by any state, commonwealth or territory of the United
States of America or any political subdivision, agency or instrumentality of any
such state, commonwealth or territory having, at the time of acquisition, an
investment grade rating from either Standard & Poor’s Ratings Group (a division
of The McGraw Hill Companies Inc.) or any successor rating agency (“S&P”) or
Moody’s Investors Service, Inc. or any successor rating agency (“Moody’s”) (or
if at such time neither is issuing ratings, then a comparable rating of such
other nationally recognized rating agency as shall be approved by the Collateral
Agent in its reasonable judgment), (v) time deposits, certificates of deposit or
bankers’ acceptances of any commercial bank having capital and surplus in excess
of $500,000,000, or (vi) commercial paper rated at least A-1 or the equivalent
thereof by S&P or at least P-1 or the equivalent thereof by Moody’s (or if at
such time neither is issuing ratings, then a comparable rating of any other
nationally

4



--------------------------------------------------------------------------------



 



recognized rating agency), in each case held by the Collateral Agent in the
manner required by Section 5.
     “Motor Vehicles” means all vehicles covered by a certificate of title law
of any state.
     “Notes” has the meaning assigned to such term in the recitals.
     “Opinion of Counsel” means a written opinion of legal counsel (who may be
counsel to the Company or other counsel addressed and delivered to the
Collateral Agent.
     “Perfection Certificate” means, with respect to any Pledgor, a certificate
substantially in the form of Exhibit B, completed and supplemented with
schedules, if any, contemplated thereby and signed by an officer of such
Pledgor.
     “Pledge Agreement” has the meaning assigned to such term in the preamble.
     “Pledged Collateral” means, collectively, Pledged Debt and Pledged Equity.
     “Pledged Debt” has the meaning assigned to such term in Section 2.
     “Pledged Equity” has the meaning assigned to such term in Section 2.
     “Pledgor” and “Pledgors” have the meanings assigned to such terms in the
preamble.
     “Post-Default Rate” means the interest rate owed on any overdue payments of
principal or interest on the Notes as provided therein.
     “Secured Obligations” means (a) in the case of the Company, (i) all
Obligations under the Notes, (ii) all other amounts now or hereafter payable by
the Company hereunder or under the Indenture or any other Collateral Agreement,
and (iii) all other obligations, liabilities, covenants and duties of the
Company hereunder and the Indenture or any other Collateral Agreement, (b) in
the case of each Pledgor other than the Company, the Obligations of such Pledgor
under its “note guaranty” (as defined in the Indenture) or any other Collateral
Agreement and (c) in the case of each Pledgor, (i) all obligations and
liabilities of such Pledgor under the Credit Agreement designated by the Company
or such other Pledgor pursuant to Section 19 of this Pledge Agreement and any
other agreement, document or instrument entered into by any Pledgor in
connection with such

5



--------------------------------------------------------------------------------



 



Credit Agreement and (ii) any amendments, restatements, renewals, extensions or
modifications of any of the foregoing.
     “Secured Parties” means the Collateral Agent, the Trustee and the Holders.
     “Security Interests” means the security interests in the Collateral granted
hereunder securing the Secured Obligations.
     “Trustee” has the meaning assigned to such term in the preamble.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that if by reason of mandatory provisions of law, the perfection
or the effect of perfection or non-perfection of the Security Interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “UCC” means the Uniform Commercial Code as in
effect in such other jurisdictions for purposes of the provisions hereof
relating to such perfection or effect of perfection or non-perfection.
     “U.S. Government Obligations” means direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States of America.
     Section 2. Pledge and Grant of Security Interest; Intercreditor Agreements.
In order to secure the Secured Obligations, each Pledgor hereby pledges to the
Collateral Agent for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent for the benefit of the Secured Parties, a continuing
security interest in and to all of such Pledgor’s right, title and interest in
and to all of the following, whether now owned or hereafter acquired by such
Pledgor, wherever located and whether now or hereafter existing or arising
(hereinafter collectively referred to as the “Collateral”):
     (i) all Equipment;
     (ii) (x) the Initial Pledged Equity and certificates, if any, representing
the Initial Pledged Equity, and all dividends, distributions, return of capital,
cash instruments, and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto; and (y) all additional shares of stock and other Equity
Interests of existing or newly-acquired or created Subsidiaries of the Company
from time to time acquired by such Pledgor in any manner (such shares and other
equity interests, together

6



--------------------------------------------------------------------------------



 



with the Initial Pledged Equity, being the “Pledged Equity”), and the
certificates, if any, representing such additional shares or other equity
interests, and all dividends, distributions, return of capital, cash,
instruments and other property from time to time received receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other equity interests and all warrants, rights or options issued thereon or
with respect thereto;
     (iii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash instruments and other property from
time to time received receivable or otherwise distributed in respect of or in
exchange for any or all of the Initial Pledged Debt, and all additional
indebtedness from time to time owed to such Pledgor by any Subsidiary of the
Company that is not a Guarantor (such indebtedness, together with the Initial
Pledged Debt, being the “Pledged Debt”) and the instruments, if any evidencing
such indebtedness, and all interest, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Pledged Debt;
     (iv) such Pledgor’s interest in (x) the Collateral Proceeds Account;
(y) all cash monies, investment property, instruments and financial assets
(including, without limitation, the Liquid Investments) held in the Collateral
Proceeds Account; and (z) all Cash Proceeds, whether or not held in the
Collateral Proceeds Account;
     (v) all books and records (including computer materials and records) of
such Pledgor pertaining to any of its Collateral); and
     (vi) all proceeds of the Collateral described in the foregoing clauses
(i) through (iv);
provided that notwithstanding anything herein to the contrary, Excluded Property
is excluded from the foregoing grant of security interest and the definition of
“Collateral.”
     (b) Anything contained herein to the contrary notwithstanding, the relative
rights and remedies of the Collateral Agent hereunder and any First Lien Agent
(in each case, as defined in the Intercreditor Agreements) shall be subject to
and governed by the terms of the applicable Intercreditor Agreement, at any time
such Intercreditor Agreement is in effect. In the event of any inconsistency
between the terms hereof and any Intercreditor Agreement, such Intercreditor
Agreement shall control at any time such Intercreditor Agreement is in effect.

7



--------------------------------------------------------------------------------



 



     Section 3. Security for Obligations. This Pledge Agreement and the grant of
a security interest in the Collateral hereunder secures the prompt and complete
payment and performance by each Pledgor of such Pledgor’s Secured Obligations.
     Section 4. Delivery and Control of Pledged Collateral. (a) Subject to the
terms of the Intercreditor Agreements, all certificates or instruments
representing or evidencing existing Pledged Collateral shall be delivered to and
held by or on behalf of the Collateral Agent pursuant hereto and shall be in
form suitable for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, except to the extent that such
transfer or assignment is prohibited by applicable law. The Collateral Agent
hereby agrees to deliver to the First Lien Agent (as defined in the applicable
Intercreditor Agreement) any and all certificates or instruments representing or
evidencing Pledged Collateral (and to otherwise deliver any other Collateral
over which it has “control” at such time) it has received pursuant to this
Pledge Agreement that are specified to be delivered upon the effective date of
the applicable Intercreditor Agreement.
     (b) At any time when an Event of Default shall have occurred and be
continuing, subject to the terms of the Intercreditor Agreements, the Collateral
Agent may (and to the extent that action by it is required, the relevant
Pledgor, if directed to do so by the Collateral Agent (as directed in writing by
the Trustee in accordance with the Indenture), will as promptly as practicable)
cause each of the Pledged Equity (or any portion thereof specified in such
direction) to be transferred of record into the name of the Collateral Agent or
its nominee. Each Pledgor will take any and all actions reasonably requested by
the Collateral Agent (as directed in writing by the Trustee in accordance with
the Indenture) to facilitate compliance with this Section. If the provisions of
this Section are implemented, Section 4(b) shall not thereafter apply to any
Pledged Equity that is registered in the name of the Collateral Agent or its
nominee. The Collateral Agent will promptly give to the relevant Pledgor copies
of any notices and other communications received by the Collateral Agent with
respect to Pledged Equity registered in the name of the Collateral Agent or its
nominee. In addition, the Collateral Agent shall have the right upon the
occurrence and during the continuance of an Event of Default and subject to the
terms of the Intercreditor Agreements, to convert Pledged Collateral consisting
of financial assets credited to any securities account or deposit account to
Pledged Collateral consisting of financial assets held directly by the
Collateral Agent, and to convert Pledged Collateral consisting of financial
assets held directly by the Collateral Agent to Pledged Collateral consisting of
financial assets credited to any securities or commodity account.

8



--------------------------------------------------------------------------------



 



     (c) All Pledged Collateral, when delivered to the Collateral Agent, will be
in suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed.
     (d) If and so long as the Collateral includes any Equity Interest in, or
other investment property issued by, a legal entity organized under the laws of
a jurisdiction outside the United States or the relevant Pledgor will upon the
request of the Collateral Agent, and subject to the terms of the Intercreditor
Agreements, take all such action as may be required under the laws of such
foreign jurisdiction to ensure that the Lien on such Collateral ranks prior to
all Liens (except as permitted under the Indenture) and rights of others
therein.
     (e) Any limited liability company and any partnership controlled by any
Pledgor shall either (a) not include in its operative documents any provision
that any Equity Interests in such limited liability company or such partnership
be a “security” as defined under Article 8 of the UCC, or (b) certificate any
Equity Interests in any such limited liability company or such partnership. To
the extent an interest in any limited liability company or partnership
controlled by any Pledgor and pledged hereunder is certificated or becomes
certificated, each such certificate, subject to the terms of the Intercreditor
Agreements, shall be delivered to the Collateral Agent pursuant to this
Section 4 and such Pledgor and the Collateral Agent, as applicable, shall
fulfill all other requirements under this Section 4 applicable in respect
thereof.
     (f) Subject to the Intercreditor Agreements, when such Pledgor delivers the
certificate representing any Pledged Equity owned by it to the Collateral Agent
and complies with Section 4(a) in connection with such delivery, (i) the Lien on
such Pledged Equity will be perfected, subject to no prior Liens other than
Permitted Liens or rights of others, (ii) the Collateral Agent will have control
of such Pledged Equity and (iii) the Collateral Agent will be a protected
purchaser (within the meaning of UCC Section 8-303) thereof.
     Section 5. Maintaining the Collateral Proceeds Account. Subject to the
terms of the Intercreditor Agreements, so long as any Secured Obligation shall
remain outstanding:
     (a) Prior to or concurrently with the execution and delivery hereof, the
Collateral Agent shall establish the Collateral Proceeds Account on its books as
a separate account segregated from all other custodial or collateral accounts at
its office at Wilmington Trust Company, at its office at 1100 North Market
Street, Rodney Square North, Wilmington, DE, 19890-1615. The Company and the

9



--------------------------------------------------------------------------------



 



Collateral Agent will maintain the Collateral Proceeds Account as a securities
account with Wilmington Trust Company in the State of New York.
     (b) Except as otherwise provided in the Indenture and subject to the terms
of the Intercreditor Agreements, no amount shall be paid or released to or for
the account of, or withdrawn by or for the account of, any Pledgor or any other
Person from the Collateral Proceeds Account.
     (c) The Collateral Proceeds Account shall be subject to such applicable
laws, and such applicable regulations of the Board of Governors of the Federal
Reserve System and of any other appropriate banking or governmental authority,
as may now or hereafter be in effect.
     (d) Subject to the Intercreditor Agreements and to the other terms and
conditions of this Pledge Agreement, all Cash Proceeds and proceeds thereof held
by the Collateral Agent pursuant to this Pledge Agreement shall be held in the
Collateral Proceeds Account subject to the exclusive dominion and control of the
Collateral Agent and exclusively for the ratable benefit of the Secured Parties
and, to the extent required by applicable law to ensure perfection of the
Security Interest, segregated from all other funds or other property otherwise
held by the Collateral Agent.
     (e) Nothing contained in this Pledge Agreement shall (i) afford any Pledgor
any right to issue entitlement orders with respect to any of the security
entitlements constituting Collateral or any securities account in which any such
security entitlement may be carried, or otherwise afford any Pledgor control of
any such security entitlement or securities account or (ii) otherwise give rise
to any rights of such Pledgor with respect to such security entitlements or any
securities account in which any such security entitlement may be carried, other
than each Pledgor’s rights under this Pledge Agreement as the beneficial owner
of Collateral pledged to and subject to the exclusive dominion and control of
the Collateral Agent in its capacity as such (and not as a securities
intermediary). Each Pledgor acknowledges, confirms and agrees that the
Collateral Agent is an entitlement holder of the Collateral solely as Collateral
Agent and not as a securities intermediary.
     (f) Amounts on deposit in the Collateral Proceeds Account shall be invested
and re-invested from time to time in Liquid Investments pursuant to
Section 5(g), which Liquid Investments shall be held in the name and be under
the control of the Collateral Agent pursuant to the provisions of this
Section 5, provided that, if an Event of Default has occurred and is continuing,
the Collateral Agent shall, if instructed by the Trustee, liquidate any such
Liquid Investments

10



--------------------------------------------------------------------------------



 



and apply or cause to be applied the proceeds thereof to the payment of the
Secured Obligations in the manner specified in Section 14.
     (g) Not later than three Business Days after any receipt by the Collateral
Agent of Cash Proceeds or proceeds of any Liquid Investments made hereunder for
deposit in the Collateral Proceeds Account, the Collateral Agent shall invest
such funds in the Wilmington U. S. Government Money Market Fund (Service
Class Shares); provided that, if, prior to the time of such investment, the
Collateral Agent receives written notice from the Company specifying an
alternative Liquid Investment, the Collateral Agent shall invest such cash in
the specified Liquid Investment promptly, but in any event within two Business
Days after receipt of such notice. The Collateral Agent shall not be liable or
responsible for any loss, cost or penalty resulting from any sale or liquidation
of the funds in the Collateral Proceeds Account or for loss in the value of any
investment or reinvestment of the funds in the Collateral Proceeds Account made
by the Collateral Agent pursuant to this agreement in good faith in accordance
with the terms hereof, including, but not limited to, any liability for any
delays (not resulting from its negligence or willful misconduct) in the
investment or reinvestment of the funds in the Collateral Proceeds Account, or
any loss of interest incident to such delays.
     (h) All Cash Proceeds required to be delivered to the Collateral Agent
pursuant to the Indenture or any Collateral Agreement, including this Pledge
Agreement, shall be deposited in the Collateral Proceeds Account but shall be
subject to release by the Collateral Agent in accordance with the terms of the
Indenture and any Intercreditor Agreement.
     (i) Any income received by the Collateral Agent with respect to the balance
from time to time standing to the credit of the Collateral Proceeds Account,
including any interest or capital gains on Liquid Investments, shall remain, or
be deposited, in the Collateral Proceeds Account. All right, title and interest
in and to the cash amounts on deposit from time to time in the Collateral
Proceeds Account together with any Liquid Investments from time to time made
pursuant to this Section 5 shall vest in the Collateral Agent, shall constitute
part of the Collateral hereunder and shall not constitute payment of the Secured
Obligations unless and until applied thereto as hereinafter provided.
     Section 6. As to Equipment.
     (a) Each Pledgor will keep its Equipment having a value in excess of
$5 million at the places therefor specified in Schedule IV, or, upon 10 days’
prior written notice to the Collateral Agent, at such other places designated by
such Pledgor in such notice.

11



--------------------------------------------------------------------------------



 



     (b) Each Pledgor will pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including, without limitation, claims for labor, materials and supplies)
against its Equipment if and to the extent that payment thereof is required by
the terms of the Indenture.
     Section 7. Representations and Warranties. Each Pledgor hereby represents
and warrants that:
     (a) Such Pledgor is duly organized, validly existing and in good standing
under the laws of the jurisdiction identified as its jurisdiction in its
Perfection Certificate.
     (b) Such Pledgor’s exact legal name, chief executive office, type of
organization, jurisdiction of organization and organizational identification
number as of the date hereof is set forth in its Perfection Certificate. Within
the twelve months preceding the date hereof, such Pledgor has not changed its
name, chief executive office, type of organization, jurisdiction of organization
or organizational identification number from those set forth in its Perfection
Certificate hereto except as indicated in its Perfection Certificate.
     (c) The execution and delivery by each Pledgor of, and the performance by
such Pledgor of its obligations under, this Pledge Agreement will not
(i) contravene (A) any provision of applicable law, (B) the certificate of
incorporation or by-laws (or other organizational documents in the case of any
non-corporate Pledgor) of any Pledgor, (C) any agreement or other instrument
binding upon any Pledgor or any of its subsidiaries or (D) any judgment, order
or decree of any governmental body, agency or court having jurisdiction over the
Company or any of its subsidiaries, except, in the cases of (C) and (D), for
contraventions that would not have a material adverse effect on the Company and
its Subsidiaries taken as a whole or the Security Interests or (ii) result in
the creation or imposition of any Lien on any assets of any Pledgor, except for
the Security Interests granted under this Pledge Agreement.
     (d) No consent, approval, authorization, order of, action by notice to,
filing or qualification with, any governmental authority, regulatory body,
agency or other Person is required for (i) the execution, delivery or
performance by any Pledgor of its obligations under this Pledge Agreement,
(ii) the grant by any Pledgor of the Security Interest, (iii) the perfection or
maintenance of the Security Interest (including the second priority nature (to
the extent set forth in the Intercreditor Agreements) of such Security Interest)
or (iv) the exercise by the Collateral Agent of its voting or other rights
provided for in this Pledge Agreement or the remedies in respect of the
Collateral pursuant to this Pledge

12



--------------------------------------------------------------------------------



 



Agreement, except (x) as may be required in connection with the disposition of
any portion of the Collateral by laws affecting the offering and sale of
securities generally, (y) the filings of UCC-1 financing statements in the
applicable filing offices for each Pledgor and (z) those for which the failure
to obtain, take, provide notice to or filing or qualification with would not
have a material adverse effect on the Company and its Subsidiaries taken as a
whole or the Security Interests.
     (e) Each Pledgor is the beneficial owner of the Collateral pledged by it
hereunder, free and clear of any Lien, claim, option or right of any Person
(except for the Security Interests and any Permitted Liens). No financing
statement or instrument similar in effect covering all or any part of such
Collateral is on file in any public or recording office, other than (i) any
financing statements filed from time to time pursuant to this Pledge Agreement
and the other Collateral Agreements and (ii) any financing statements filed from
time to time in favor of any First Lien Agent (as defined in the Intercreditor
Agreements) or are otherwise permitted under the Indenture.
     (f) This Pledge Agreement has been duly authorized, validly executed and
delivered by each Pledgor and constitutes a valid and binding agreement of such
Pledgor, enforceable against such Pledgor in accordance with its terms, except
as (i) the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws now or hereafter in effect relating to or affecting creditors’
rights or remedies generally (regardless of whether considered in an action at
law or in equity) and (ii) the availability of equitable remedies may be limited
by equitable principles of general applicability.
     (g) Assuming compliance by the Collateral Agent with its agreements
hereunder and when UCC financing statements have been filed in the filing
offices specified in the Perfection Certificate, the pledge and grant by each
Pledgor of a Security Interest in the Collateral pursuant to this Pledge
Agreement for the ratable benefit of the Secured Parties will constitute a valid
and perfected security interest in such Collateral, securing the payment of the
Secured Obligations of such Pledgor, enforceable as such against all creditors
of such Pledgor (and any persons purporting to purchase any of the Collateral
from such Pledgor), subject to no other Liens other than Permitted Liens.
     (h) With respect to each Pledgor, Schedule I Part A lists all Equity
Interests in Subsidiaries of the Company owned by such Pledgor as of the date
hereof.
     (i) All Pledged Equity owned by such Pledgor are owned by it free and clear
of any Lien other than (i) the Permitted Liens and (ii) any inchoate tax liens.
All Pledged Equity pledged by such Pledgor hereunder has been duly authorized

13



--------------------------------------------------------------------------------



 



and validly issued and are fully paid and non assessable. Any Pledged Debt
pledged by such Pledgor hereunder has been duly authorized, authenticated or
issued and delivered, is the legal, valid and binding obligation of the issuers
thereof and the promissory notes evidencing such Pledged Debt have been
delivered to the Collateral Agent (subject to the terms of the Intercreditor
Agreements) and is not in default.
     (j) Such Pledgor’s Collateral is insured as required by the Indenture.
     (k) Such Pledgor has delivered a Perfection Certificate to the Collateral
Agent. With respect to each Pledgor, the information set forth therein is
correct and complete in all material respects as of the date hereof.
     Section 8. Further Assurances. (a) Each Pledgor agrees that subject to the
Intercreditor Agreements from time to time, at its own expense, such Pledgor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or required by applicable law, in
order to perfect and protect the Security Interest granted or purported to be
granted hereby or to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral after the
occurrence and during the continuance of an Event of Default. Without limiting
the generality of the foregoing, each Pledgor will: (i) if any Collateral shall
be evidenced by a promissory note or other instrument, subject to the
Intercreditor Agreements and Section 4 of this Pledge Agreement, deliver and
pledge to the Collateral Agent hereunder such note or instrument, duly indorsed
and accompanied by duly executed instruments of transfer or assignment, all in
form and substance satisfactory to the Collateral Agent; (ii) execute and file
such financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or required by applicable law or as
the Collateral Agent may reasonably request, in order to perfect and preserve
the Security Interests granted or purported to be granted hereby; (iii) subject
to the Intercreditor Agreements and Section 4 of this Pledge Agreement, deliver
and pledge to the Collateral Agent for the benefit of the Secured Parties
certificates representing Collateral that constitutes certificated securities,
accompanied by undated stock or bond powers executed in blank; and (iv) deliver
to the Collateral Agent evidence that all other action that the Collateral Agent
may deem reasonably necessary or desirable in order to perfect and protect the
security interest created by Pledgor under this Pledge Agreement has been taken.
     (b) Each Pledgor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any part of the Collateral without the signature of such Pledgor where permitted
by law. A photocopy or other reproduction of this Pledge Agreement or

14



--------------------------------------------------------------------------------



 



any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law. Notwithstanding
anything to the contrary contained herein, the Collateral Agent shall have no
responsibility for the preparing, recording, filing, re-recording, or re-filing
of any financing statement, continuation statement or other instrument in any
public office.
     (c) The Company will promptly pay all reasonable costs incurred in
connection with any of the foregoing within 30 days of receipt of a detailed
invoice therefor. Each Pledgor also agrees, whether or not requested by the
Collateral Agent, to take all actions that are necessary to perfect or continue
the perfection of, or to protect the second priority (to the extent set forth in
the Intercreditor Agreements) of, the Collateral Agent’s Security Interest in
and to the Collateral, including the filing of all necessary financing and
continuation statements, and to protect the Collateral against the rights,
claims or interests of third persons (other than any such rights, claims or
interests created by or arising through the Collateral Agent or such rights,
claims or interest permitted under the Indenture).
     (d) Such Pledgor will not (i) change its name or organizational form or
structure, (ii) change its location (determined as provided in UCC
Section 9-307) or (iii) become bound, as provided in UCC Section 9-203(d) or
otherwise, by a security agreement entered into by another Person (except the
First-Lien Agents (as defined in any Intercreditor Agreement)), unless it shall
have given the Collateral Agent prior notice thereof and delivered an Opinion of
Counsel with respect thereto in accordance with Section 8(e).
     (e) At least 10 days before it takes any action contemplated by
Section 8(c), such Pledgor will, at the Company’s expense, cause to be delivered
to the Collateral Agent an Opinion of Counsel, in form and substance
satisfactory to the Collateral Agent, to the effect that (i) all financing
statements and amendments or supplements thereto, continuation statements and
other documents required to be filed or recorded in order to perfect and protect
the Security Interests against all creditors of and purchasers from such Pledgor
after it takes such action (except any continuation statements specified in such
Opinion of Counsel that are to be filed more than six months after the date
thereof) have been filed or recorded in each office necessary for such purpose,
(ii) all fees and taxes, if any, payable in connection with such filings or
recordations have been paid in full and (iii) except as otherwise permitted by
the Indenture, such action will not adversely affect the perfection or priority
of the Security Interests on any Collateral to be owned by such Pledgor after it
takes such action or the accuracy of such Pledgor’s representations and
warranties herein relating to such Collateral.

15



--------------------------------------------------------------------------------



 



     Section 9. Covenants. Each Pledgor covenants and agrees with the Collateral
Agent for the benefit of the Secured Parties that, from and after the date of
this Pledge Agreement until the payment in full in cash of all Obligations due
and owing under the Indenture and the Notes, it will not:
     (a) sell or otherwise dispose of, and will not purport to sell or otherwise
dispose of, or grant any option or warrant with respect to, any of the
Collateral or its beneficial interest therein, except for any disposition
permitted by Sections 4.10 or 4.13 of the Indenture;
     (b) create or permit to exist any Lien or other adverse interest in or with
respect to its beneficial interest in any of the Collateral (except for the
Security Interests and any Permitted Liens);
     (c) enter into any agreement or understanding that restricts or inhibits or
purports to restrict or inhibit the Collateral Agent’s rights or remedies
hereunder, including, without limitation, the Collateral Agent’s right to sell
or otherwise dispose of the Collateral (other than the Intercreditor
Agreements); or
     (d) permit any issuer of Pledged Equity pledged by such Pledgor to issue
any Equity Interests or other securities in addition to or in substitution for
the Pledged Equity issued by such issuer except to such Pledgor or its
Affiliates, and subject to the terms of this Pledge Agreement, pledge hereunder,
promptly upon its acquisition (directly or indirectly) thereof, any and all
additional Equity Interests or other securities constituting Pledged Equity
acquired by such Pledgor in any manner (including taking such actions with
respect thereto as are set forth in Section 4 hereof).
     Section 10. Right to Vote Securities. (a) Subject to the terms of the
Intercreditor Agreements, unless an Event of Default shall have occurred and be
continuing, each Pledgor will have the right, from time to time, to vote and to
give consents, ratifications and waivers with respect to any Pledged Equity
owned by it and the financial asset underlying any pledged security entitlement
owned by it.
     (b) If an Event of Default shall have occurred and be continuing and
subject to the Intercreditor Agreements, the Collateral Agent will have the
exclusive right to the extent permitted by law to vote, to give consents,
ratifications and waivers and to take any other action with respect to the
pledged investment property, the other Pledged Equity and the financial assets
underlying the pledged security entitlements, with the same force and effect as
if the Collateral Agent were the absolute and sole owner thereof, and each
Pledgor will take all such action as the Collateral Agent may reasonably request
from time to time to give effect to such right.

16



--------------------------------------------------------------------------------



 



     Section 11. Authority to Administer Collateral. Each Pledgor irrevocably
appoints the Collateral Agent its true and lawful attorney, with full power of
substitution, in the name of such Pledgor, any Secured Party or otherwise, for
the sole use and benefit of the Secured Parties, but at the Company’s expense,
to the extent permitted by law to exercise, at any time and from time to time
while an Event of Default shall have occurred and be continuing, all or any of
the following powers with respect to all or any of such Pledgor’s Collateral,
subject to the Intercreditor Agreements:
     (a) to demand, sue for, collect, receive and give acquittance for any and
all monies due or to become due upon or by virtue thereof,
     (b) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,
     (c) to sell, lease, license or otherwise dispose of the same or the
proceeds or avails thereof, as fully and effectually as if the Collateral Agent
were the absolute owner thereof, and
     (d) to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;
provided that, the Collateral Agent or its designee will give the relevant
Pledgor at least ten days’ prior written notice of the time and place of any
public sale thereof or the time after which any private sale or other intended
disposition thereof will be made. Any such notice shall (i) contain the
information specified in UCC Section 9-613, (ii) be authenticated and (iii) be
sent to the parties required to be notified pursuant to UCC Section 9-611(c);
provided that, if the Collateral Agent fails to comply with this sentence in any
respect, its liability for such failure shall be limited to the liability (if
any) imposed on it as a matter of law under the UCC.
     Section 12. No Assumption of Duties; Reasonable Care. The rights and powers
conferred on the Collateral Agent hereunder are solely to preserve and protect
the Security Interest of the Secured Parties in and to the Collateral granted
hereby and to deliver certain Collateral as set forth in Section 4 of this
Pledge Agreement and shall not be interpreted to, and shall not impose any
duties on the Collateral Agent in connection therewith other than those
expressly provided herein or imposed under applicable law. Except as provided by
applicable law or by the Indenture, the Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords similar property held by the Collateral
Agent for its own account, it being understood that the Collateral Agent in its
capacity as such shall

17



--------------------------------------------------------------------------------



 



not have any responsibility for (a) ascertaining or taking action with respect
to calls, conversions, exchanges, maturities or other matters relative to any
Collateral, whether or not the Collateral Agent has or is deemed to have
knowledge of such matters, (b) taking any necessary steps to preserve rights
against any parties with respect to any Collateral or (c) investing or
reinvesting any of the Collateral or any loss on any investment. The Collateral
Agent shall not be responsible for the sufficiency of the Collateral (other than
with respect to the requirements to deliver possessory Collateral as set forth
in Section 4 of this Pledge Agreement) or this Pledge Agreement and shall be
entitled to all the rights, benefits, privileges and immunities accorded to the
Trustee under Article 7 of the Indenture.
     Section 13. Indemnity. Without limitation of its indemnification under the
Indenture, each Pledgor, jointly and severally, shall indemnify, hold harmless
and defend the Collateral Agent and its directors, officers, agents and
employees, from and against, and shall pay on demand any and all claims,
actions, obligations, losses, liabilities and expenses, including reasonable
defense costs, reasonable investigative fees and costs, and reasonable legal
fees, costs and damages arising from the Collateral Agent’s performance as
Collateral Agent under this Pledge Agreement, except (i) to the extent that such
claim, action, obligation, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such indemnified person’s negligence or willful misconduct or (ii) if such
claim, action, obligation, loss, liability or expense resulted from the
Collateral Agent’s failure to comply with any of its obligations under Section 4
of this Pledge Agreement. This indemnification shall survive the termination of
this Pledge Agreement.
     Section 14. Remedies upon Event of Default. (a) Subject to the terms of the
Intercreditor Agreements, if an Event of Default shall have occurred and be
continuing, the Collateral Agent may exercise (or cause its sub-agents to
exercise) any or all of the remedies available to it (or so such sub-agents)
under the Collateral Agreements.
     (b) Without limiting the generality of the foregoing, subject to the terms
of the Intercreditor Agreements, if an Event of Default shall have occurred and
be continuing, the Collateral Agent may exercise on behalf of the Secured
Parties all the rights of a secured party under the UCC (whether or not in
effect in the jurisdiction where such rights are exercised) with respect to any
Collateral and, in addition, the Collateral Agent may, without being required to
give any notice, except as herein provided or as may be required by mandatory
provisions of law, sell or otherwise dispose of the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery,

18



--------------------------------------------------------------------------------



 



at such time or times and at such price or prices and upon such other terms as
the Collateral Agent may deem commercially reasonable, irrespective of the
impact of any such sales on the market price of the Collateral. To the maximum
extent permitted by applicable law, any Secured Party may be the purchaser of
any or all of the Collateral at any such sale and (with the consent of the
Collateral Agent, which may be withheld in its discretion) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply all of any part of the Secured Obligations as a credit on account
of the purchase price of any Collateral payable at such sale. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid to the Collateral Agent or such officer or be
answerable in any way for the misapplication thereof. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Pledgor, and each Pledgor hereby waives (to the extent permitted by
law) all rights of redemption, stay or appraisal that it now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted. The Collateral Agent shall not be obliged to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. To the maximum extent
permitted by law, each Pledgor hereby waives any claim against any Secured Party
arising because the price at which any Collateral may have been sold at such a
private sale was less than the price that might have been obtained at a public
sale, even if the Collateral Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. The Collateral Agent may
disclaim any warranty, as to title or as to any other matter, in connection with
such sale or other disposition, and its doing so shall not be considered
adversely to affect the commercial reasonableness of such sale or other
disposition.
     (c) If the Collateral Agent sells any of the Collateral upon credit, the
Pledgors will be credited only with payment actually made by the purchaser,
received by the Collateral Agent and applied in accordance with this Section 14.
In the event the purchaser fails to pay for the Collateral, the Collateral Agent
may resell the same, subject to the same rights and duties set forth herein.
     (d) Notice of any such sale or other disposition shall be given to the
relevant Pledgor(s) as (and if) required by Section 11.

19



--------------------------------------------------------------------------------



 



     (e) Subject to the Intercreditor Agreements, the proceeds of any sale of,
or other realization upon, all or any part of the Collateral pursuant to this
Section 14 and any cash held in the Collateral Proceeds Account at such time
shall be applied by the Collateral Agent in the following order of priorities:
     (i) First: to the payment of all expenses of such sale, including
compensation of the Collateral Agent or such other Person conducting such sale,
and attorneys’ fees and expenses incurred by such Person, together with interest
on any such expenses paid by such Person at the Post-Default Rate from the date
paid by such Person through the date repaid to such Person;
     (ii) Second: to the payment of the expenses and other amounts payable under
Section 14; and
     (iii) Third: to the Trustee to be held, applied and disbursed in accordance
with Section 6.10 of the Indenture.
     (f) Subject to the terms of the Intercreditor Agreements, the Collateral
Agent may, without notice to the Pledgors except as required by law and at any
time or from time to time, charge, set-off and otherwise apply all or any part
of the Secured Obligations against the Collateral Proceeds Account or any part
thereof.
     (g) Each Pledgor further agrees to use its reasonable best efforts to do or
cause to be done all such other acts as may be necessary to make any disposition
any portion of the Collateral pursuant to this Section 14 valid and binding and
in compliance with any and all other applicable requirements of law. Each
Pledgor further agrees that a breach of any of the covenants contained in this
Section 14 will cause irreparable injury to the Collateral Agent and the other
Secured Parties, that the Collateral Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 14 shall be specifically
enforceable against each Pledgor, and, to the extent permitted by law, each
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants, except for a defense that no Event
of Default has occurred and is continuing or that such covenants need to be
performed in accordance with the Intercreditor Agreements.
     (h) Each Pledgor acknowledges the impossibility of ascertaining the amount
of damages that would be suffered by the Collateral Agent and the other Secured
Parties by reason of the failure by such Pledgor to perform any of the covenants
contained in this Section 14 and, consequently, agrees that, if such

20



--------------------------------------------------------------------------------



 



Pledgor shall fail to perform any of such covenants, it will pay, as liquidated
damages and not as a penalty, an amount equal to the value of the Collateral on
the date the Collateral Agent, subject to the terms of the Intercreditor
Agreements, shall demand compliance with this Section 14.
     Section 15. Expenses. Each Pledgor, jointly and severally, agrees that it
will, within 30 days of demand therefor, pay to the Collateral Agent the amount
of any and all reasonable and duly documented expenses, including, without
limitation, the reasonable fees, expenses and disbursements of counsel, experts
and agents retained by the Collateral Agent, that the Collateral Agent may incur
in connection with (a) the administration of this Pledge Agreement, (b) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, if in the case of such custody or
preservation, the Collateral Agent shall have complied with its obligations in
Section 12 and, if applicable, Section 4 of this Pledge Agreement (c) the
exercise or enforcement of any of the rights of the Collateral Agent or the
other Secured Parties hereunder and (d) the failure by any Pledgor to perform or
observe any of the provisions hereof.
     Section 16. Security Interest Absolute. All rights of the Collateral Agent
and the other Secured Parties and the pledges, assignments and security
interests hereunder, and all obligations of the Pledgors hereunder, shall be
irrevocable, absolute and unconditional irrespective of and each Pledgor hereby
irrevocably waives (to the maximum extent permitted by applicable law) any
defenses it may now have or may hereafter acquire in any way relating to, any or
all of the following:
     (a) any lack of validity or enforceability of the Indenture or Notes or any
other agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Indenture or Notes or any other
agreement or instrument relating thereto;
     (c) any taking, exchange, surrender, release or non-perfection of any Liens
on any Collateral or any other collateral for all or any of the Secured
Obligations;
     (d) any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other assets of such Pledgor (other than
as provided in the Intercreditor Agreements);

21



--------------------------------------------------------------------------------



 



     (e) any change, restructuring or termination of the corporate structure or
existence of such Pledgor; or
     (f) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent, the Trustee, any Holder of the Notes or any other Person,
which might otherwise constitute a defense available to, or a discharge of, any
Pledgor in respect of the Secured Obligations or of this Pledge Agreement.
     Section 17. Continuing Security Interest; Termination. (a) This Pledge
Agreement shall create a continuing security interest in and to the Collateral
and shall, unless otherwise provided in this Pledge Agreement or the Indenture,
remain in full force and effect until the payment in full in cash of the Secured
Obligations.
     (b) Subject to the terms of the Intercreditor Agreements, upon the
consummation of any sale, transfer or other disposition of Collateral that is
permitted by Sections 4.10 or 4.13 of the Indenture, the Collateral Agent shall
release the applicable Collateral (but not any proceeds thereof) to be sold,
transferred or disposed of. Any such release shall not require the consent of
any Holder of the Notes.
     (c) In connection with any release of Collateral, the Company shall comply
with Section 12.05 of the Indenture and the terms of the Intercreditor
Agreements.
     Section 18. Additional Pledgors. If a newly acquired or created Subsidiary
provides a note guaranty pursuant to the Indenture, such Person shall
immediately become a party hereto by signing and delivering to the Collateral
Agent a Pledge Agreement Supplement, substantially in the form of Exhibit A,
whereupon such Subsidiary shall become a “Pledgor” as defined herein.
     Section 19. Additional Secured Obligations. Subject to the Indenture, the
Company and any other Pledgor may from time to time designate its obligations
under the Credit Agreement and any related loan documents as additional Secured
Obligations for all purposes hereof by delivering to the Collateral Agent an
Officer’s Certificate that (i) identifies the Credit Agreement and related loan
documents, specifying the name and address of the agent thereunder, the
principal amount thereof to be secured, and the maturity date thereof,
(ii) states that the Company’s and such other Pledgors’ obligations thereunder
are designated as Secured Obligations for purposes hereof and that such
designation is permitted under the Indenture.

22



--------------------------------------------------------------------------------



 



     Section 20. Successors and Assigns. This Pledge Agreement shall be binding
upon each Pledgor, its transferees, successors and assigns, and shall inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and the other Secured Parties and their
respective successors, transferees and assigns. If the Collateral Agent
consolidates with, merges or converts into, or transfers all or substantially
all of its corporate trust business to, another corporation or national banking
association, the resulting, surviving or transferee corporation or national
banking association without any further act will be the successor Collateral
Agent with the same effect as if the successor Collateral Agent had been named
as the Collateral Agent in this Pledge Agreement.
     Section 21. Miscellaneous Provisions.
     (a) Notices. Any notice or communication given hereunder shall be
sufficiently given if in writing and delivered in person or mailed by first
class mail or facsimile, addressed as follows or to such other address as shall
be designated by any party in a written notice to the other party hereto:
if to the Pledgors:
Century Aluminum Company
2511 Garden Road
Building A Suite 200
Monterey, CA 93940
Fax: (831) 642-9080
Attention: Chief Financial Officer
with copy to:
Century Aluminum Company
2511 Garden Road
Building A Suite 200
Monterey, CA 93940
Fax: (831) 642-9080
Attention: General Counsel
if to the Collateral Agent:
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-1615

23



--------------------------------------------------------------------------------



 



Attn: Corporate Trust Department
Fax: (302) 636-4145
All such notices and other communications shall be deemed given if in writing
(i) when delivered in person, (ii) five days after mailing when mailed by first
class mail or (iii) when sent by facsimile transmission, with transmission
confirmed. Any notice to the Collateral Agent will be effective only upon
receipt.
     (b) Severability. The provisions of this Pledge Agreement are severable,
and if any clause or provision shall be held invalid, illegal or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect in that jurisdiction only such clause or
provision, or part thereof, and shall not in any manner affect such clause or
provision in any other jurisdiction or any other clause or provision of this
Pledge Agreement in any jurisdiction.
     (c) Table of Contents and Headings. The Table of Contents and headings of
the Sections of this Pledge Agreement have been inserted for convenience of
reference only, are not to be considered a part hereof and shall in no way
modify or restrict any of the terms or provisions hereof.
     (d) Counterparts. This Pledge Agreement may be signed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Pledge Agreement by telecopier or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of the same.
     (e) Benefits of Pledge Agreement. Nothing in this Pledge Agreement, express
or implied, shall give to any person, other than the parties hereto and their
successors hereunder, and the Trustee and the Holders of the Notes, any benefit
or any legal or equitable right, remedy or claim under this Pledge Agreement.
     (f) Amendments, Waiver and Consents. Any amendment or waiver of any
provision of this Pledge Agreement and any consent to any departure by any
Pledgor from any provision of this Pledge Agreement shall be effective only if
in writing, signed by the Collateral Agent and made or duly given in compliance
with all of the terms and provisions of the Indenture, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. None of the Collateral Agent or any other Secured Party
shall be deemed, by any act, delay, indulgence, omission or otherwise, to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default or in any breach of any of the terms and conditions hereof.
Failure of the Collateral Agent or any other Secured Party to exercise, in whole
or in part, or

24



--------------------------------------------------------------------------------



 



delay in exercising, any right, power or privilege hereunder shall not preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or any other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any rights or remedies provided by law.
     (g) The Company shall have the right to supplement Schedules II and III
from time to time, subject to the limits described in the definition of
“Excluded Property.”
     (h) Interpretation of Agreement. To the extent a term or provision of this
Pledge Agreement conflicts with the Indenture, the Indenture shall control with
respect to the subject matter of such term or provision. Acceptance of or
acquiescence in a course of performance rendered under this Pledge Agreement
shall not be relevant to determine the meaning of this Pledge Agreement even
though the accepting or acquiescing party had knowledge of the nature of the
performance and opportunity for objection.
     (i) Authority of the Collateral Agent. (i) The Collateral Agent shall have
and be entitled to exercise all powers hereunder that are specifically granted
to the Collateral Agent by the terms hereof, together with such powers as are
reasonably incident thereto. The Collateral Agent may perform any of its duties
hereunder or in connection with the Collateral by or through agents or employees
and shall be entitled to retain counsel and to act in reliance upon the advice
of counsel concerning all such matters. Except as otherwise expressly provided
in this Pledge Agreement (including without limitation Section 4 and Section 12
of this Pledge Agreement), the Intercreditor Agreements or the Indenture,
neither the Collateral Agent nor any director, officer, employee, attorney or
agent of the Collateral Agent shall be liable to any Pledgor for any action
taken or omitted to be taken by the Collateral Agent, in its capacity as
Collateral Agent, hereunder, except for its own negligence or willful
misconduct, and the Collateral Agent shall not be responsible for the validity,
effectiveness or sufficiency hereof or of any document or security furnished
pursuant hereto. The Collateral Agent and its directors, officers, employees,
attorneys and agents shall be entitled to rely on any communication, instrument
or document believed by it or them to be genuine and correct and to have been
signed or sent by the proper Person or Persons.
     (ii) Each Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Pledge Agreement with respect to any action taken by
the Collateral Agent (other than pursuant to

25



--------------------------------------------------------------------------------



 



Section 4 of this Pledge Agreement) or the exercise or non-exercise by the
Collateral Agent of any option, right, request, judgment or other right or
remedy provided for herein or resulting or arising out of this Pledge Agreement
shall, as between the Collateral Agent and the other Secured Parties, be
governed by the Indenture and by such other agreements with respect thereto as
may exist from time to time among them, but, as between the Collateral Agent and
the Pledgors, the Collateral Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting, and the Pledgors shall not be obligated or entitled to make
any inquiry respecting such authority.
     (j) Appointment of Co-Agents. At any time or times, in order to comply with
any legal requirement in any jurisdiction, the Collateral Agent may appoint
another bank or trust company or one or more other persons (provided that,
unless such approval would impair the perfection of the Lien purported to be
granted hereunder, the bank or trust company or person or persons appointed
shall be approved by the Company, which approval shall not unreasonably
withheld), either to act as co-agent or co-agents, jointly with the Collateral
Agent, or to act as separate agent or agents on behalf of the Secured Parties
with such power and authority as may be necessary for the effectual operation of
the provisions hereof and may be specified in the instrument of appointment
(which may, in the discretion of the Collateral Agent, include provisions for
the protection of such co-agent or separate agent similar to the provisions of
Section 12 and Section 14). Any such co-agent or separate agent shall agree in
writing to comply with all of the obligations of the Collateral Agent hereunder
applicable to the power and authority it is granted by the Collateral Agent
pursuant to this clause (j).
     (k) Rights of Holders of the Notes. No Holder shall have any independent
rights hereunder other than those rights granted to individual Holders pursuant
to Section 6.07 of the Indenture; provided that nothing in this subsection shall
limit any rights granted to the Trustee under the Notes or the Indenture.
     (l) Governing Law; Submission to Jurisdiction; Waiver of Damages and Bonds.
     (i) This Pledge Agreement shall be governed by and construed in accordance
with the laws of the State of New York, except as otherwise required by
mandatory provisions of law (whether under the UCC as in effect in the State of
New York or the Federal Book Entry Regulations) and except to the extent that
remedies provided by the laws of any jurisdiction other than the State of New
York are governed by the laws of such jurisdiction.

26



--------------------------------------------------------------------------------



 



     (ii) Each Pledgor hereby agrees to submit to the jurisdiction of any state
or Federal court located in the Borough of Manhattan, City of New York.
     (iii) Each Pledgor agrees that it will not assert any counterclaims,
setoffs or crossclaims in any proceeding brought by the Collateral Agent to
realize on such property or to enforce a judgment or other court order in favor
of the Collateral Agent, except for such counterclaims, setoffs or crossclaims
which, if not asserted in any such proceeding, could not otherwise be brought or
asserted.
     (iv) Each Pledgor waives any objection that it may have to the location of
a court in The City of New York once the Collateral Agent has commenced a
proceeding described in this Section 21(l) including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens.
     (v) Each Pledgor agrees that no Holder of Notes or (except as otherwise
provided in this Pledge Agreement or the Indenture) the Collateral Agent or the
Trustee in their respective capacities as such shall have any liability to such
Pledgor (whether arising in tort, contract or otherwise) for losses suffered by
such Pledgor in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by this Pledge
Agreement, or any act, omission or event occurring in connection therewith,
except that the Collateral Agent shall be liable if it is determined by a final
and nonappealable judgment of a court that is binding on the Collateral Agent
that such losses were the result of acts or omissions on the part of the
Collateral Agent constituting bad faith, gross negligence (unless otherwise
required by the Trust Indenture Act) or willful misconduct.
     (vi) To the extent permitted by applicable law, each Pledgor waives the
posting of any bond otherwise required of the Collateral Agent or any other
Secured Party in connection with any judicial process or proceeding to enforce
any judgment or other court order pertaining to this Pledge Agreement or any
related agreement or document entered in favor of any Secured Party or to
enforce by specific performance, temporary restraining order or preliminary or
permanent injunction this Pledge Agreement or any related agreement or document
between the Pledgors on the one hand and the Secured Parties on the other hand.
[Remainder of Page Intentionally Left Blank.]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have each caused
this Pledge Agreement to be duly executed and delivered as of the date first
above written.

            Pledgors:

CENTURY ALUMINUM COMPANY
      By:   /s/ William J. Leatherberry         Name:   William J. Leatherberry 
      Title:   Senior Vice President        CENTURY ALUMINUM OF WEST VIRGINIA,
INC.
      By:   /s/ William J. Leatherberry         Name:   William J. Leatherberry 
      Title:   Vice President        CENTURY KENTUCKY, INC.
      By:   /s/ William J. Leatherberry         Name:   William J. Leatherberry 
      Title:   Vice President        CENTURY CALIFORNIA, LLC
      By:   /s/ William J. Leatherberry         Name:   William J. Leatherberry 
      Title:   Vice President        METALSCO, LLC
      By:   /s/ William J. Leatherberry         Name:   William J. Leatherberry 
      Title:   Vice President   

28



--------------------------------------------------------------------------------



 



         

            SKYLINER, LLC
      By:   /s/ William J. Leatherberry         Name:   William J. Leatherberry 
      Title:   Vice President        NSA GENERAL PARTNERSHIP
      By:   Skyliner LLC, general partner         By:  /s/ William J.
Leatherberry        Name:   William J. Leatherberry       Title:   Vice
President        HANCOCK ALUMINUM LLC
      By:   /s/ William J. Leatherberry         Name:   William J. Leatherberry 
      Title:   Vice President        CENTURY ALUMINUM OF KENTUCKY GENERAL
PARTNERSHIP

By: Skyliner LLC, general partner
      By:   /s/ William J. Leatherberry         Name:   William J. Leatherberry 
      Title:   Vice President        CENTURY ALUMINUM OF KENTUCKY LLC
      By:   /s/ William J. Leatherberry         Name:   William J. Leatherberry 
      Title:   Vice President   

29



--------------------------------------------------------------------------------



 



         

            CENTURY LOUISIANA, INC.
      By:   /s/ William J. Leatherberry         Name:   William J. Leatherberry 
      Title:   Vice President        CENTURY ALUMINUM HOLDINGS, INC.
      By:   /s/ William J. Leatherberry         Name:   William J. Leatherberry 
      Title:   Vice President        VIRGIN ISLANDS ALUMINA CORPORATION LLC
      By:   /s/ William J. Leatherberry         Name:   William J. Leatherberry 
      Title:   Attorney-in-fact   

30



--------------------------------------------------------------------------------



 



         

           

Collateral Agent:

WILMINGTON TRUST COMPANY,
as Collateral Agent
      By:   /s/ Lori L. Donahue         Name:   Lori L. Donahue        Title:  
Assistant Vice President     

31